         Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 1 of 8



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9       In the Matter of the Extradition of Ali        No. 20-MJ-08033-PHX-MTM
         Yousif Ahmed Al-Nouri a/k/a Ali Youssef
10       Ahmed Al-Nouri, Ali Ahmed, Ali Yousif          ORDER
         Ahmed Al Noori, Ali Yousif Ahmed
11       Nouri, Ali Al-Daleme, Ali Yousif Ahmed
         Al-Mahmadi, Ali Yousif Ahmed, and Ali
12                     Yousif Nouri.
13
14
15            This matter is before the Court upon the government’s request for Ahmed’s1
16   detention pending an extradition hearing. (Doc. 48). The government filed a Complaint
17   pursuant to 18 U.S.C. § 3184 (“Complaint”) upon the extradition request of the
18   Government of Iraq. (Doc. 3). Ahmed filed a Detention Memorandum (Doc. 60), and a
19   Supplement to Detention Memorandum (Doc. 74). The government responded to the
20   Supplement (Doc. 81). In addition to oral argument on detention (Doc. 72, 86), the parties
21   filed further Supplemental Memoranda regarding the “Political Offense” Exception to
22   Extradition (Doc. 79, 89, 94) and Supplemental Memoranda regarding factual issues
23   relating to COVID-19. (Doc. 90, 91).
24            As set forth below, the Court grants the government’s motion and orders that Ahmed
25   be detained until the conclusion of his extradition proceeding.
26   //
27   //
28   1
      The Court will adopt the practice of both parties in referring to Mr. Ali Yousif Ahmed
     Al-Nouri as “Ahmed.”
      Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 2 of 8



 1   I.     Release During Extradition Proceedings.
 2          A.     Principles of Law.
 3          The federal extradition statute does not provide explicit authority to grant bail to a
 4   potential extraditee. See 18 U.S.C. § 3184. In contrast to a federal criminal case, the Bail
 5   Reform Act, 18 U.S.C. §§ 3141—3156, does not apply. Kamrin v. United States, 725 F.2d
 6   1225, 1228 (9th Cir. 1984).
 7          Where the requesting foreign government has complied with a valid extradition
 8   treaty, the United States is obligated to surrender the fugitive, “an obligation which it might
 9   be impossible to fulfill if release on bail were permitted.” Wright v. Henkel, 190 U.S. 40,
10   62 (1903). “[T]here is a presumption against bail in an extradition case and only ‘special
11   circumstances’ will justify bail.” Salerno v. United States, 878 F.2d 317 (9th Cir. 1989)
12   (citing Wright v. Henkel, 190 U.S. 40, 63 (1903)). See also Matter of Requested Extradition
13   of Kirby, 106 F.3d 855, 858 (9th Cir. 1996). To obtain bail, a fugitive bears the burden of
14   showing special circumstances; if special circumstances are shown, then the fugitive must
15   also demonstrate that the fugitive is not a flight risk or danger to the community. Matter
16   of Extradition of Antonowicz, 244 F. Supp. 3d 1066, 1069 (C.D. Cal. 2017).
17          B.     Special Circumstances.
18          Ahmed argues that special circumstances merit his release pending an extradition
19   hearing. (Doc. 60 at 10-18). Currently, Ahmed is detained at CoreCivic.
20                 1.     COVID-19.
21          Ahmed asserts that COVID-19 poses a grave threat to his health, based on his
22   medical history of “chronic pneumonia, a serious heart condition, and high blood pressure.”
23   Id. at 12-13. The parties agree that CoreCivic has identified Ahmed as “high risk;” the
24   government asserts the risk is due to a heart valve replacement while Ahmed asserts that
25   his risk is multi-faceted. (RT 5/8/20 at 31-32). Ahmed cites to Matter of Extradition of
26   Toledo Manrique, 2020 WL 13071109, *1 (N.D. Cal. Mar. 19, 2020) where the Court
27   found that COVID-19 was a special circumstance warranting bail for a 74 year-old fugitive.
28   The government argues that Manrique is an “outlier” case and that the instant case is


                                                  -2-
      Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 3 of 8



 1   dissimilar because 1) Ahmed faces charges of having murdered two police officers, far
 2   more serious charges than the money laundering charges against Manrique, and 2) Ahmed
 3   is 42 years old rather than Manrique’s age of 74. (Doc. 81 at 2).
 4          Based on Ahmed’s specific conditions of detention at CoreCivic, the Court finds
 5   that COVID-19 does not present a special circumstance. Ahmed is housed in
 6   Administrative Segregation. The government has provided an affidavit from Assistant
 7   Warden Hickson of CoreCivic setting forth the specific conditions of Ahmed’s detention.
 8   (Doc. 90-2, Ex. 2). Specifically, Assistant Warden Hickson’s affidavit states that 1)
 9   Ahmed has his own cell, where he spends 23 hours a day, and he is “physically separated
10   from all other inmates at all times;” 2) Ahmed is “not in close physical proximity with
11   other inmates” even if he “may be able to communicate with other inmates from a distance;
12   3) Ahmed has not had any contact with any infected staff members at CoreCivic; and 4)
13   Ahmed’s cell has a “solid door with a food port and a window.” Id.
14          Though Ahmed has been designated “high risk,” the Court finds that the conditions
15   of his detention have been designed to minimize as greatly as possible the risk of Ahmed
16   contracting COVID-19. Under the circumstances, the Court finds that COVID-19 does not
17   present a special circumstance in Ahmed’s case. See Valentino v. U.S. Marshal, 2020 WL
18   1950765, at *2 (S.D. Tex. Apr. 15, 2020)(lack of evidence of immediate danger to
19   defendant supports finding that Covid-19 is not a special circumstance). Further, in the
20   absence of “specific identified risk” to Ahmed, the fact of general risk of COVID-19 to all
21   individuals in detention weighs against a finding of special circumstances. As the Court
22   stated in Valentino, “special circumstances must be extraordinary and may not rely on
23   factors applicable to all defendants facing extradition.” Id. (citing In re Extradition of
24   Smyth, 976 F.2d 1535, 1535-36 (9th Cir. 1992). See also In the Matter of the Extradition
25   of Carr, 2020 WL 4816052, at *5 (N.D. Ill. August 18, 2020)(collecting cases)(noting
26   Court findings that “generalized assertions of the risk of contracting COVID-19 in jail are
27   insufficient to constitute ‘special circumstances’”).
28   //


                                                 -3-
      Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 4 of 8



 1                 2.     Anticipated Length of Proceedings.
 2          Ahmed argues as a special circumstance that the Government of Iraq unduly delayed
 3   charging Ahmed, and that the defense investigation of the charged acts will be lengthy and
 4   complex, including requiring travel to Iraq. (Doc. 60 at 14-15). Ahmed cites to Wroclawski
 5   v. United States, 634 F. Supp. 2d 1003 (D. Ariz. 2009). In Wroclawski, the defendant was
 6   charged in Poland in 1994 with bank fraud and theft; the Polish government did not seek
 7   his extradition until 12 years later, in 2006. Id. at 1008. Noting that the Government had
 8   no explanation for the lengthy delay between the charging of Wroclawski and the request
 9   for his extradition, the district court found the delay constituted a special circumstance. Id.
10          The Court finds that delay in the present case is not a special circumstance. In
11   contrast to Wroclawski, there is no significant gap of time between Ahmed being charged
12   by the Government of Iraq and its request for Ahmed to be extradited. The Government
13   of Iraq issued a warrant for Ahmed’s arrest on May 12, 2019 (Doc. 3, Ex. A at 48); five
14   months later, on October 17, 2019, the Government of Iraq requested Ahmed’s extradition.
15   (Id., Ex. A at 1). The Court recognizes that the two charges of murder against Ahmed date
16   back to 2006. (Doc. 3 at 2.) However, there is a significant difference between the delay
17   recognized as a special circumstance in Wroclawski—a charged case that languished for 12
18   years before a request for extradition—and the present case, where a lengthy investigation
19   resulted in charges and a subsequent expeditious (within five months) request for
20   extradition. Where a foreign government has been actively investigating a case over a
21   period of years, and subsequently brings charges and requests extradition, a lengthy
22   investigation is not a delay warranting a finding of a special circumstance. See In the
23   Matter of the Extradition of Drumm, 150 F. Supp. 3d 92, 99 (D. Mass. 2015)(rejecting
24   delay as a special circumstance where crime had been actively investigated, as interval of
25   time between alleged conduct and extradition request did not reflect a lack of urgency by
26   requesting government).
27          In urging the Court not to find a special circumstance, the government notes that “a
28   significant witness came forward in March 2019 and identified Ahmed from recent social


                                                  -4-
      Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 5 of 8



 1   media photographs.” (Tr., 5/15/20 at 79). The government also references several other
 2   witnesses who provided information in January and February 2019 relating to the
 3   investigation. (Id. at 79-80). Further, the government notes that Ahmed left Iraq for Syria
 4   in approximately 2007 and was approved for admission to the United States in 2009. (Doc.
 5   48 at 2). The government also notes that Ahmed was imprisoned in Syria in 2009 but is
 6   uncertain of Ahmed’s activities in Syria. (Tr., 5/15/20 at 103-4). In similar circumstances,
 7   where alleged criminal conduct occurred years before the bringing of charges and request
 8   for extradition, the Court in Drumm found as relevant that the “delay in charging” may
 9   have attributable the fugitive’s decision to relocate to the United States. See In the Matter
10   of the Extradition of Drumm, 150 F. Supp. 3d at 99. Ahmed’s travel to Syria between
11   2007-2009, and his entry into the United States in 2009, as well as the evidence the
12   Government of Iraq maintained an active investigation of the charged murders, further
13   supports this Court’s conclusion that the asserted delay in this case does not present a
14   special circumstance.
15          The Court also finds that Ahmed’s assertion that extradition proceedings may be
16   lengthy does not present a special circumstance. This Court’s role at an extradition hearing
17   is to consider:
18
            whether the crime of which the person is accused is extraditable, that is,
19          whether it falls within the terms of the extradition treaty between the United
            States and the requesting state, and second, whether there is probable cause
20          to believe the person committed the crime charged.

21   Santos v. Thomas, 830 F.3d 897, 991 (9th Cir. 2016)(en banc). The extradition court’s role
22   is to determine “whether there is competent evidence to justify holding the accused to await
23   trial, and not to determine whether the evidence is sufficient to justify a conviction.” Id. at
24   992 (quoting Collins v. Loisel, 259 U.S. 309, 316-7 (1922)). Given the limited nature of
25   extradition proceedings, an individual contesting extradition:
26          may not, for example, present alibi evidence, facts contradicting the
            government’s proof, or evidence of defense like insanity, as this tends to call
27          into question the credibility of the government’s offer of proof. However,
            the accused may testify to ‘things which might have explained ambiguities
28          or doubtful elements’ in the government’s case. But he may not impeach
            government witnesses or produce witnesses whose testimony contradicts

                                                  -5-
      Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 6 of 8



 1          evidence already offered by the government.
 2   Id. at 993. (internal citations omitted)(quoting Collins, 259 U.S. at 315-16). Accordingly,
 3   the difficulty of a defense investigation and hypothetical extended delay do not at this point
 4   qualify as a special circumstance. See Carr, 2020 WL 4816052, at *7 (declining to find
 5   special circumstance based on hypothetical delay in proceedings).
 6                   3.    Probability of Success and Political Offense Exception.
 7          Ahmed asserts as a special circumstance that he is likely to prevail in challenging
 8   his extradition and notes his intent to raise the political offense exception to extradition as
 9   discussed in Quinn v. Robinson, 783 F.2d 776 (9th Cir. 1986). (Doc. 60 at 15-18). Ahmed
10   acknowledges, however, that at this stage he has not brought forward defenses showing a
11   likelihood of success, as the detention stage is “not the appropriate forum to relate all
12   defenses to the petition.” (Id. at 15). Accordingly, on the record before it, the Court does
13   not find that Ahmed’s assertion of a likelihood of success qualifies as a special
14   circumstance.
15          Similarly, the Court at this point declines to find that the Ahmed’s intent to raise the
16   political offense exception qualifies as a special circumstance. As the Quinn Court noted,
17   analysis of the political offense exception is a mixed question of law and fact. Quinn, 783
18   F.2d at 791. See also Nezirovic v. Holt, 779 F.3d 233, 240 (4th Cir. 2015)(analysis of the
19   political offense exception is “primarily” a question of fact.) A fugitive, here Ahmed, has
20   “the burden of showing a factual nexus between the crime and the political goal.” Barapind
21   v. Enomoto, 400 F.3d 744, 751 (9th Cir. 2005)(en banc). At this stage, Ahmed has not met
22   his burden; rather, he has stated his intention to do so in the future. (Doc. 60 at 16).
23   Accordingly, although at the extradition hearing the political offense doctrine may bear
24   upon whether Ahmed is ultimately determined to be extraditable, on the record as currently
25   developed it is not relevant to the detention issue. See Barapind, 400 F.3d at 752 (declining
26   to find charged offense as a political offense in the absence of any evidence regarding
27   motive for murder).
28   //


                                                  -6-
      Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 7 of 8



 1                 4.     Work on Behalf of the United States Military.
 2          Ahmed references as a special circumstance that he participated in 2016 as a role
 3   player and cultural advisor for a unit training exercise with the United States Marine Corps.
 4   (Doc. 60, Ex 5). In Wroclawski, the district court found that Wroclawski’s work with the
 5   armed forces and law-enforcement qualified as a special circumstance, where in training
 6   individuals in hand to hand combat Wroclawski’s expertise was “unique” and
 7   “undisputed,” as evidenced by three separate affidavits presenting “compelling testimony
 8   that [Petitioner] …offer[ed] specific and unequaled assistance” to the military and law
 9   enforcement. 634 F. Supp. 2d at 1007. The Court finds that Ahmed’s commendable
10   participation as a role player and cultural advisor for a unit training exercise does not rise
11   to the same level as the assistance provided in Wroclawski, and does not qualify as a special
12   circumstance, because Ahmed’s work did not rely on unique skills and was not nearly as
13   extensive as the work described in Wroclawski.
14   II.    Fifth Amendment and Basis for Detention.
15          Ahmed asserts that his liberty interest as protected by the Due Process Clause of the
16   Fifth Amendment supports his release on bail, and cites Parretti v. United States, 122 F.3d
17   758 (9th Cir. 1997), withdrawn, 143 F.3d 508 (9th Cir. 1998)(en banc) in support of his
18   argument. (Doc. 60 at 5). Because Parretti was withdrawn it is not the law of this circuit,
19   and no other circuit authority has adopted its analysis. Accordingly, the Court follows
20   Salerno and other circuit authority in determining that Ahmed should be detained pending
21   an extradition hearing.
22          The charges in the Complaint against Ahmed are serious: he faces two counts of
23   murder if extradited to Iraq. (Doc. 3 at 2). Those charges are punishable in Iraq by life in
24   prison or death. (Doc. 3, Ex. A at 21.) Ahmed has thirteen brothers and sisters, all of
25   whom reside outside of the United States in Ukraine, Austria, Turkey, or Iraq. As recently
26   as 2017, Ahmed travelled to Turkey to visit family, and he has travelled to Mexico as well.
27   (Doc. 14 at 2).
28   //


                                                 -7-
      Case 2:20-mj-08033-MTM Document 110 Filed 09/21/20 Page 8 of 8



 1          Ahmed notes that since approximately October 2017 he has been aware of some
 2   level of law enforcement interest in him, as he participated in numerous interviews with
 3   law enforcement. (Doc. 60 at 7). The government responds that Ahmed’s general
 4   awareness of law enforcement’s interest in him since 2017 does not support a determination
 5   that Ahmed would not flee if released pending an extradition hearing, as the filing of
 6   murder charges by the Government of Iraq in 2019 has materially changed the
 7   circumstances that Ahmed faces. (Tr. 5/15/20 at 105-08).
 8          The Court finds that the seriousness of the charges against Ahmed, the potential
 9   sentence Ahmed faces if convicted of the charges in the Complaint, and his past travel
10   history and ties to foreign countries through active family affiliation, all support a finding
11   that Ahmed should be detained pending an extradition hearing. See In re Extradition of
12   Martinelli Berrocal, 263 F. Supp. 3d 1280, 1304 (S.D. Fla. 2017)(seriousness of offense,
13   length of potential sentence, and foreign connections all factors supporting detention
14   pending extradition hearing).      As noted, the Court does not find that any special
15   circumstances exist. The Court also finds that no circumstances presented have rebutted
16   the presumption against bail in extradition cases, see Salerno, 878 F.2d at 317, and that
17   Ahmed does present a flight risk and a danger to the community based on the seriousness
18   of the charges against him, the potential sentence he faces, and his ties to foreign countries.
19          Accordingly,
20          IT IS ORDERED granting the government’s Motion (Doc. 48) and ordering
21   Ahmed’s detention during extradition proceedings.
22          Dated this 21st day of September, 2020.
23
24                                                       Honorable Michael T. Morrissey
                                                         United States Magistrate Judge
25
26
27
28


                                                  -8-
